750 N.W.2d 299 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Bruce C. BROMANDER, a Minnesota Attorney, Registration No. 11800.
No. A08-844.
Supreme Court of Minnesota.
June 10, 2008.

ORDER
ALAN C. PAGE, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility has filed a petition *300 for disciplinary action alleging that respondent Bruce C. Bromander committed professional misconduct warranting public discipline, namely, engaging in the practice of law while on restricted status for failing to submit the affidavits of continuing legal education (CLE) compliance required by Rule 9 of the Rules of the Minnesota State Board of Continuing Legal Education, and making false or misleading statements regarding the status of his license to practice law, in violation of Rules 5.5(a), 5.5(b)(2), and 8.4(c), Minn. R. Prof. Conduct (MRPC).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director under which they jointly recommend that the appropriate discipline is a public reprimand and two years of unsupervised probation.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Bruce C. Bromander is publicly reprimanded and placed on two years of unsupervised probation, effective as of the date of filing of this order, subject to the following terms and conditions:
(a) Respondent shall cooperate with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Respondent shall abide by the Rules of the Minnesota State Board of Continuing Legal Education.
(d) Beginning on January 2, 2009, and each July 1 and January 2 thereafter until the end of the period of probation, respondent shall submit a letter to the Director listing all continuing legal education classes taken by respondent in the preceding six months. Such letter will specify the name of the course, the course sponsor, the date taken, and the number of credits sought.
Respondent shall pay $900 in costs pursuant to Rule 24, RLPR. BY THE COURT:
/s/Alan C. Page
Associate Justice